—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Lauria, J.), dated September 22, 1998, which, upon a fact-finding order of the same court, dated August 19, 1998, made upon the appellant’s admission, finding that he had committed acts which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the fourth degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of 12 months. The appeal brings up for review the fact-finding order dated August 19, 1998.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is vacated, the petition is dismissed, and the appellant’s record is sealed pursuant to Family Court Act § 375.1.
Despite the fact that the appellant’s term of probation has already expired, there may be collateral consequences resulting from the adjudication of delinquency, and therefore the appeal has not been rendered academic (see, Matter of Denise M.W., 122 AD2d 556; Matter of Erik P., 42 AD2d 908; see also, Matter of Dorothy D., 49 NY2d 212).
There was insufficient evidence adduced at the dispositional hearing to demonstrate by a preponderance of the evidence *429that the appellant was in need of supervision, treatment, or confinement. Consequently, the petition should have been dismissed (see, Matter of Kyung C., 169 AD2d 721; Matter of Jens P., 159 AD2d 707; Family Ct Act § 352.1 [2]).
We note that expungement of the appellant’s records pursuant to Family Court Act § 375.1 is appropriate. Ritter, J. P., Feuerstein, Schmidt and Smith, JJ., concur.